Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US Patent 4778148) in view of Stellwagen (US Patent 7603940).



Regarding claim 1. 
Krueger discloses (Fig 1) a control valve comprising: 
a casing (1) including an inlet (col 2, line 30, “carburetor”) through which a liquid flows in from an outside and an outlet through which the liquid that has flowed in an inside flows to the outside;
 a valve body (3) which is rotatably disposed inside the casing and includes a circumferential wall portion (at 8) formed with a valve hole providing communication (col 2, II 29-33)between the inside and the outside; and 
a seal cylinder member (4) of which one axial end portion (6) communicates with a downstream side of the outlet (2) and the other axial end portion is provided with a valve sliding contact surface that slidably comes into contact with an outer circumferential surface (8) of the circumferential wall portion at a position at least partially overlapping (in order to allow outflow from 3 through 2) a rotational path of the valve hole of the valve body, 


Krueger does not specifically disclose wherein a flow rate control groove including a bottom surface which is recessed with respect to the outer circumferential surface of the circumferential wall portion and includes one end portion that is continuous with the valve hole is provided on at least one of a front side and a rear side of an edge portion of the valve hole in the circumferential wall portion in a rotating direction of the valve body.

 Stellwagen teaches “It is known that by means of a return-side throttling of the pressure medium flow rate a back pressure may be generated which prevents an advance of the mass and thus provides for the desired stability of control.  This 
throttling is customarily achieved when a drain control groove adapted to the 
supply control groove generates a backup pressure which may have various levels 
depending on the pressure medium flow rate.”
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art as taught by Stellwagen to have a flow rate control groove at a flow interface in the Kruger device. It would appear that a groove on the seal or on the valve body would work equally as well since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 2. The control valve according to claim I, wherein the flow rate control groove includes the bottom surface that is inclined such that an opening area thereof increases toward the valve hole.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include a slope or taper along the groove so as the valve body groove does not catch on the seal as it rotates. The taper acts as a lead in that allows for gradual overlap.

Regarding claim 3. 
Kruger discloses the control valve according to claim 1, 
Kruger does not specifically disclose wherein the control valve is provided with a plurality of the valve holes of the valve body and a plurality of the seal cylinder members corresponding to the valve holes, and 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page applicant has not disclosed any criticality for the claimed limitations. It appears that the device would work equally as well with a single or multiple holes.

Kruger does not specifically disclose the flow rate control groove is provided at the edge portion of the valve hole on a communication start side where it first communicates with the corresponding seal cylinder member from a state in which all the seal cylinder members are blocked by the circumferential wall portion of the valve body.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The groove at the start end or the opposite end would provide flow rate control.

Regarding claim 4. 
Kruger discloses the control valve according to claim 1, 

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page applicant has not disclosed any criticality for the claimed limitations. It appears that the device would work equally as well with a single or multiple holes.

Kruger does not specifically disclose the flow rate control groove is provided at the edge portion of the valve hole on a communication end side where one seal cylinder member is blocked at the end from a state in which remaining seal cylinder members are blocked by the circumferential wall portion of the valve body while leaving the one seal cylinder member.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The groove at the start end or the opposite end would provide flow rate control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753